                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:19-cv-00358-FDW-DSC


 NATIONAL PRACTICE TRANSITIONS,                         )
 LLC,                                                   )
                                                        )
                 Plaintiff,                                         CONSENT ORDER
                                                        )
                                                                    STAYING ACTION
                                                        )
 v.                                                                      AND
                                                        )
                                                                COMPELLING ARBITRATION
                                                        )
 AMANDA THOMPSON,                                       )
                                                        )
                 Defendant.
                                                        )

        THIS MATTER comes before the Court on the Motion to Stay and Compel Arbitration

filed on August 21, 2019 by Defendant Amanda Thompson (“Defendant”). [DE # 9]. On August

28, 2019, Plaintiff National Practice Transitions, LLC (“Plaintiff”) filed its Consent to Entry of

Order Staying this Action and Compelling Binding Arbitration. [DE # 12]. It appearing to the

Court that the parties entered into a Modified Representative Agreement containing a binding

arbitration clause, and with the consent of the parties, the Court concludes that Defendant is

entitled to an order compelling the parties to arbitrate the issues in this case pursuant to 9 U.S.C.

§ 3.

        IT IS THEREFORE ORDERED that Defendant’s Motion is GRANTED and (a) the parties

are hereby ordered and compelled to arbitrate all of the issues in this action and (b) this action is

stayed in its entirety pending the conclusion of arbitration.

        SO ORDERED.

                                 Signed: September 9, 2019




                                                    1
Consented to by:

JAMES, McELROY & DIEHL, P.A.      WAGNER HICKS PLLC

/s/ Jennifer M. Houti             /s/ Sean C. Wagner
Adam L. Ross                      Sean C. Wagner
Jennifer M. Houti                 831 E. Morehead Street, Suite 650
525 N. Tryon Street, Suite 700    Charlotte, NC 28202
Charlotte, North Carolina 28202   Telephone: (704) 705-7358
Telephone: (704) 372-9870         Email: sean.wagner@wagnerhicks.law
Facsimile: (704) 333-5508         Attorneys for Plaintiff
Email: aross@jmdlaw.com
        jhouti@jmdlaw.com
Attorneys for Defendant




                                  2
